Citation Nr: 1619786	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the left knee ("left knee disability"), rated initially as noncompensable and as 10 percent from February 2, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and M.D.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for the left knee disability, assigning a noncompensable (zero percent) disability rating, effective August 23, 2011.  

In August 2014, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

In June 2015, during the pendency of the appeal, the RO increased the rating for the left knee disability to 10 percent, effective February 2, 2015.  This decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded this case in January 2015 for additional development, including obtaining all outstanding VA medical records and scheduling the Veteran for a VA examination.  The RO subsequently associated VA treatment records with the claims file, and the Veteran underwent a VA knee examination in February 2015.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).





FINDING OF FACT

For the entire period of appeal, the left knee disability is manifested by pain and pain on palpation, without evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, flexion limited to at least 60 degrees, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to February 2, 2015, the criteria for the assignment of a disability evaluation of 10 percent for the left knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2015).

2.  For the period of appeal from February 2, 2015, the criteria for the assignment of a disability evaluation in excess of 10 percent for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in April 2012, prior to adjudication of the claim for service connection for the left knee disability.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher initial rating is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the claim for an increased initial rating.  

The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or her representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private medical records have been associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2012 and February 2015 to obtain medical evidence regarding the nature and severity of the left knee disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examination, and that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, providing ratings of 30, 40, 50, and 60 percent for varying degrees of favorable and unfavorable ankylosis.  

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Increased Ratings for the Left Knee Disability

The Veteran contends that his left knee disability causes painful motion, tenderness to touch, and pain with flexion and extension.  See the September 2012 notice of disagreement; November 2012 VA Form 9.

The Veteran's left knee disability is rated under Diagnostic Codes 5003-5260.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5003, represent the diagnostic code used to rate degenerative arthritis.  The second four digits after the hyphen, 5260, represent the diagnostic code limitation of flexion of the leg.

The Board has carefully reviewed the evidence of record and finds that a 10 percent rating is warranted for the left knee disability for the period of appeal prior to February 2, 2015 based on symptoms of pain and pain on palpation.  A rating in excess of 10 percent is not warranted for any period of the appeal.  For a 20 percent rating under Diagnostic Codes 5003-5260, flexion must be limited to 30 degrees.  In this case, the weight of the competent and credible evidence shows that the left knee flexion was limited to no more than 100 degrees, with objective evidence of pain but no additional limitation after three repetitions of movement.  

For the entire period of appeal, the left knee disability is manifested by pain and pain on palpation, and does not more nearly approximate limitation of flexion to 30 degrees.  Private treatment records indicate that in August 2011, the Veteran had an MRI of the left knee, which showed some mild degenerative changes tricompartmentally.  There was no evidence of meniscal or cruciate ligament pathology.

In June 2012, the Veteran had a VA examination of the knee.  He reported having left knee pain, but no flare-ups.  Range of motion measurements included flexion to 140 degrees or greater without objective evidence of painful motion, and zero degrees of extension without objective evidence of painful motion.  After repetitive-use testing with three repetitions, ranges of motion remained the same.  The examiner indicated that the Veteran did not have tenderness or pain to palpation of the joint line or soft tissues of the left knee.  The Veteran had normal muscle strength; normal anterior, posterior, and medial-lateral stability; and no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had been retired from the postal service since 2007 for non-service-connected problems, but that he would not be able to do a physically demanding job due to bilateral knee problems.

VA treatment records indicate that in October 2012, the Veteran was noted to have crepitance in the left knee, with stable ligaments.

In February 2013, the Veteran's left knee was mildly tender, had stable ligaments, and had full range of motion.  In September 2013, the Veteran reported having left knee pain, which was worse with prolonged walking or overuse.  

Private physical therapy treatment records for low back pain dated in December 2013 note that the Veteran also had left leg pain.

The Veteran testified in a Board hearing in August 2014.  He testified that his left knee had worsened and negatively affected his quality of life.  He stated that the knee had become unstable and particularly hurt during the winter months.  The Veteran indicated that he no longer felt capable of doing physical tasks, which negatively impacted his relationships with his significant other and grandchildren.  He reported that he used a cane because the left knee gave out approximately once a day, and that he had recently been given a knee wrap and ointment to put on the left knee.  He indicated that he had fallen and injured his back because his left knee was weak.  Ms. M.D. testified that she had known the Veteran for more than six years and saw him on a daily basis.  She stated that she helped him vacuum, cook, wash dishes, laundry, and take him to the doctor.  She asserted that his left knee condition had worsened, and she helped him to remember to take his medication and wear his knee braces.

In September 2014, the left knee had crepitus with flexion, full range of motion, mild lateral posterior tenderness with internal and external rotation.  An MRI showed mild (Grade I) chondromalacia patella changes.  There was otherwise no evidence of significant internal derangement and the results were unremarkable for age.

In January 2015, the Veteran reported that his left knee pain had become increasingly worse over the last few weeks, and that he had fallen a few times in the last year.  He requested a knee brace, which he stated he was previously offered but he did not get.  

The Veteran underwent another VA examination of the left knee in February 2015.  He reported having constant pain with flare-ups occurring approximately three times per day, including difficulty with prolonged walking and standing, difficulty squatting and twisting, and difficulty with movement in general.  He also reported that he had a left knee brace but did not wear it and was not wearing it at the time of the examination.  Range of motion measurements showed flexion to 100 degrees and zero degrees of extension, with pain on motion and pain with weight bearing.  There was also objective evidence of moderate pain on palpation.  After three repetitions of repetitive-use movement, however, there was no additional functional loss or range of motion.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, nor was he being examined during a flare-up, so the examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during a flare-up.  There was no ankylosis, history of recurrent subluxation, history of lateral instability, joint instability, or objective evidence of crepitus.

The Board finds that for the period of the appeal prior to February 2, 2015, the disability picture for the left knee disability more closely approximated the criteria for a 10 percent rating under the provisions of Diagnostic Code 5260 when consideration is given to the functional loss of the right knee due to pain, excess fatigability, and noncompensable limited motion of the knee.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, supra; Burton, supra; and DeLuca, supra.  The Veteran is competent to report symptoms of pain and stiffness, and the Board finds him credible because his statements have been consistent and are bolstered by the medical evidence showing degenerative changes since August 2011.  Thus, the competent and credible evidence shows that the left knee  disability is productive of functional loss and impairment due to pain, fatigability, and noncompensable limitation of flexion.   

The evidence does not show flexion limited to 30 degrees at any time during the period of appeal to warrant a rating in excess of 10 percent for any period of the appeal.  Rather, the evidence reflects that, at most, flexion was limited to 100 degrees, with pain on motion and to palpation.  The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board observes, however, that the current 10 percent rating for the left knee disability under Diagnostic Codes 5003-5260 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Significantly, the VA examiners performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion.  Even considering those factors, the Veteran did not exhibit flexion limited to 30 degrees.  Accordingly, consideration of other factors of functional limitation does not support the grant of a rating in excess of the 10 percent already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes, but  finds that there is no medical evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, flexion limited to at least 60 degrees, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5257 (subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5261 (limitation of extension), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board has considered the Veteran's subjective reports of instability, but finds that the record does not support his assertions.  The Veteran's left knee was never found to be unstable by a medical profession, and neither VA examiner found any left knee instability.   

In sum, for the period of appeal prior to February 2, 2015, a 10 percent rating is warranted for the left knee disability under Diagnostic Codes 5003-5260, but the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's left knee disability for the entire period of appeal.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, and pain on palpation are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A initial rating of 10 percent for the left knee disability for the period of appeal prior to February 2, 2015 is granted.

A rating in excess of 10 percent for the left knee disability for the period of appeal from February 2, 2015 is denied.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


